ORDER
PER CURIAM:
John Williams, appellant, was found guilty by a jury in the Circuit Court of the City of St. Louis of rape, sodomy, kidnapping and stealing a motor vehicle. He was sentenced under the second offender act to two (2) consecutive life sentences for rape, § 559.260, RSMo 1969 and sodomy, § 563.-230, RSMo 1969 and two (2) consecutive ten (10) year sentences for kidnapping, § 559.-240, RSMo 1969 and for stealing a motor vehicle, §§ 560.156 and 560.161, RSMo 1969. He has filed this 27.26 Motion for post-conviction relief. The state filed a motion to dismiss said motion. After a hearing on the motion to dismiss the appellant’s 27.26 Motion the trial court sustained the state’s motion to dismiss with prejudice. Appellant appealed.
The judgment is affirmed in accordance with Rule 84.16(b).